United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
NORTH METRO, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0475
Issued: September 28, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2014 appellant, through counsel, filed a timely appeal from
September 5, October 14, and December 3, 2014 merit decisions of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the December 3, 2014 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt,
57 ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss and compensation benefits effective September 23, 2013 as she no longer had any
residuals or disability causally related to her accepted employment injuries; and (2) whether
appellant has established continuing disability causally related to her federal employment after
September 23, 2013.
FACTUAL HISTORY
On October 2, 2012 appellant, then a 49-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) and alleged that on October 1, 2012 she experienced pain in her right
shoulder while scanning parcels. The employing establishment controverted her claim alleging
that there was no medical evidence to support her injury. Appellant stopped work on
October 4, 2012.
Appellant was initially treated by Dr. A. Akintoye, a Board-certified internist, for
complaints of severe neck pain radiating into her right arm with numbness and tingling. In a
November 15, 2012 report, Dr. Akintoye related that the pain began in October 2012 and
described her work duties. Upon examination, he observed cervical spine tenderness and marked
pain and restriction of cervical motion. Dr. Akintoye also noted muscle spasms of the rightsided paraspinal and trapezius muscle and hyperesthesia to touch of the entire right arm. He
stated that a magnetic resonance imaging (MRI) scan of appellant’s neck showed a disc
herniation/extrusion at C5-6 with significant displacement and compression of her spinal cord.
Dr. Akintoye diagnosed cervical disc herniation, spinal cord compression, spinal cord
displacement, spinal stenosis, cervical radiculopathy and disc protrusion, and right shoulder
sprain. He opined that appellant’s medical conditions were directly caused by the October 1,
2012 work injury and that she was unable to work due to the fact that she was unable to lift with
her right arm.
On November 27, 2012 OWCP accepted appellant’s claim for displacement of cervical
intervertebral disc without myelopathy and right shoulder sprain. It paid appropriate medical and
disability compensation benefits.
In a March 12, 2013 report, Dr. Jeff Traub, a Board-certified orthopedic surgeon,
examined appellant for a follow up of an October 2012 work injury. He noted that in
November 2012 an MRI scan examination revealed a herniated disc at the C5-6 level. Dr. Traub
reported that appellant was out of work and observed by the employing establishment of
performing activities outside her physical limitations. He noted that appellant was unable to
complete a functional capacity evaluation (FCE) because her blood pressure was too high and
she could not continue. Upon examination, Dr. Traub observed swelling and muscle spasm in
her neck. He noted that all the rest of appellant’s complaints were subjective. Dr. Traub
reported that objectively, she had a herniated disc at C5-6 with some degenerative changes as
shown by the MRI scan. He explained that “more likely than not these degenerative changes and
even the herniated dis[c] likely preceded [appellant’s] injury at work. The injury at work at most
aggravated a preexisting condition....” Dr. Traub recommended that appellant remain off work
until an FCE could be performed.

2

On April 25, 2013 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. Alexander N. Doman, a Board-certified orthopedic
surgeon, for a second opinion examination to determine the extent of her accepted employmentrelated injuries and any continuing disability. The SOAF noted that an investigation had been
conducted by the employing establishment’s Office of Inspector General (OIG) and surveillance
video evidence was obtained, which demonstrated her ability to perform various physical
activities without limitation. These activities included wearing a satchel bag over appellant’s
body, carrying shopping bags and apparel, fully extending a trunk lid, reaching onto roof of car,
pumping gas into her tank, turning over a trash container, and pulling the trash container behind
her.
In a May 29, 2013 report, Dr. Doman provided results of an examination on
May 21, 2013. He reviewed appellant’s medical record, the SOAF, and the video surveillance
tape and provided an accurate history of the October 1, 2012 injury. Upon examination,
Dr. Doman observed no evidence of swelling of her neck or shoulder with no neurologic deficits.
Deep tendon reflexes were normal. He also noted full range of motion of the left and right
shoulder with no evidence of rotator cuff weakness or shoulder instability and reported that
x-rays of the right shoulder revealed normal acromioclavicular (AC) joint and that x-rays of the
cervical spine showed evidence of degenerative disc disease at C4 to C6.
Dr. Doman opined that appellant’s work-related cervical and right shoulder conditions
had resolved and were no longer active. He noted that according to the surveillance video she
had no difficulty with activities of a broad nature. Dr. Doman further explained that there was
no reasonable likelihood that the work duties appellant described had resulted in injury. He
pointed out that the x-rays showed no objective evidence of any ongoing shoulder difficulty.
Dr. Doman stated that appellant was not currently disabled from employment due to the work
injury and was capable of performing the duties of a processing mail clerk.
On June 17, 2013 a copy of Dr. Doman’s report was sent to Dr. Traub.
On June 27, 2013 appellant underwent an FCE by Dana L. Davis, a physical therapist,
who determined that appellant was capable of performing her job with restrictions of lifting,
carrying, or pushing no more than 15 pounds, no pulling or reaching above shoulder, and limited
repeated bending.
On June 24, 2013 appellant submitted claims for disability (Form CA-7) to OWCP,
which were received on July 2, 2013. In support of her claims, she included a copy of
Dr. Doman’s May 29, 2013 report.
On August 9, 2013 OWCP proposed to terminate appellant’s compensation and medical
benefits based on Dr. Doman’s May 29, 2013 report, which found that her employment-related
injuries had resolved and that she was capable of returning to work. It determined that the
weight of medical evidence rested with Dr. Doman who determined that she no longer suffered
residuals of her October 1, 2012 employment-related injuries and was able to return to work.
In an August 17, 2013 report, Dr. Traub stated that appellant was not cleared for work
because her FCE was not approved and noted that he clearly authorized her to return to light duty
with restrictions of no repetitive overhead motion and no lifting greater than 15 pounds. He

3

reported that she had muscular spasm in her trapezius muscles and he opined that surgery would
not be beneficial for her. Dr. Traub stated that he was going to fill out and fax the paperwork
again to OWCP.
In August 27 and September 5, 2013 work capacity evaluations, Dr. Traub indicated that
appellant was not capable of returning to her usual job and required restrictions of no lifting
more than 15 pounds and no repetitive lifting. He noted that she reached maximum medical
improvement.
In a September 5, 2013 statement, appellant noted that on October 1, 2012 she injured her
neck and shoulder at the employing establishment as a result of lifting and moving heavy
equipment. She related that, due to the injury, she experienced pain, swelling, and muscle
spasms in her neck and shoulder. Appellant stated that her physician, Dr. Traub, authorized her
to return to work with restrictions.
By decision dated September 23, 2013, OWCP finalized the termination of appellant’s
compensation and medical benefits effective September 23, 2013. It determined that the weight
of the medical evidence rested with Dr. Doman’s May 29, 2013 report, which determined that
her employment-related injuries had resolved and that she was capable of returning to full duty.
On November 21, 2013 OWCP received appellant’s request for an oral hearing.
In a letter dated February 10, 2014, appellant through counsel, Paul H. Felser, requested
copies of the surveillance video that had been provided to Dr. Doman for his second opinion
examination. Mr. Felser alleged that OWCP’s termination was improper because OWCP had
failed to provide copies of the investigative materials to appellant.
On March 11, 2014 OWCP sent a copy of the surveillance video to appellant’s counsel.
On April 2, 2014 OWCP received appellant’s request for reconsideration. Appellant
contended that she wanted to rescind her request for an oral hearing and request reconsideration.
She reported that her claim was denied because the physician had failed to provide medical
documentation. Appellant believed, however, that her physician had submitted documentation
after Dr. Doman’s report. She contended that a conflict in medical evidence existed and that she
should have been given a referee opinion. Appellant noted that she was providing additional
medical documentation from another medical physician regarding her injuries. She also
resubmitted the June 27, 2013 FCE report.
In a March 24, 2014 report, Dr. Zouheir Shama, a general surgeon, related that appellant
had worked for the postal service since 1993 and described her duties as a distribution clerk. He
provided an accurate history of the October 1, 2012 injury and reviewed the medical treatment
she received. Dr. Shama noted that appellant’s compensation benefits were terminated after
Dr. Doman’s second opinion examination and review of a videotape by the OIG.
Dr. Shama reported that appellant complained of pain in the right shoulder, neck, and
right arm. Upon examination, he observed tenderness of her right shoulder over the bicipital
groove. Abduction of the right arm was 120 (normal 180) and revealed pain with movement.
Dr. Shama diagnosed cervical strain, shoulder strain, and displacement of cervical intervertebral
disc. He opined that, based on a review of appellant’s job duties, physical examination, and past
4

injury, she required further treatment because her job was aggravating her pain by lifting, placing
weight, or moving the shoulder. Dr. Shama reported that he reviewed the OIG surveillance
video tape and explained that the activities identified on the tape did not amount to an eight-hour
shift at work and the continual use of her extremities consistent with work. He stated that
appellant would benefit from physical therapy and medications for pain.
By decision dated April 21, 2014, OWCP denied modification of the September 23, 2013
termination decision.
In a May 1, 2014 MRI scan of the right shoulder, Dr. Johnny Alexander, a Boardcertified diagnostic radiologist, reported a normal MRI scan of the right shoulder.
In a May 1, 2014 MRI scan of the cervical spine, Dr. Alexander observed multilevel
degenerative changes including prominent diffuse disc bulge with superimposed protrusion,
prominent broad-based disc herniation resulting in mild compression of anterior aspect of the
cord and mild central canal, and mild bilateral foraminal stenosis without nerve root compression
at C6-7.
On May 14 and June 24, 2014 OWCP received appellant’s requests for reconsideration.
In a May 13, 2014 report, Dr. Shama described appellant’s October 1, 2012 employment
injury and noted that her claim was accepted for displacement of cervical intervertebral disc and
right shoulder sprain. He reported that he had not diagnosed pain, but that pain was the
mechanism by which she described the nature of her injury. Dr. Shama stated that although he
based a portion of his conclusion on appellant’s subjective complaints he also performed a
physical evaluation and requested additional diagnostic testing. He related that the MRI scan of
the cervical spine revealed bulging disc at C4-5, mild central canal stenosis at C5-6 and C6-7,
broad-based disc herniation at C6-7, and mild bilateral foraminal stenosis at C6-7. Dr. Shama
diagnosed cervical disc displacement and sprain AC joint.
Dr. Shama advised that, upon examination of appellant and review of the May 1, 2014
MRI scan, he believed that she still suffered residuals of her October 1, 2012 injury. He
explained that the cervical pain was radicular and was being transferred to her right shoulder and
neck. Dr. Shama noted that appellant was required to utilize her shoulders and neck in
performing the scanning duties at the postal service and that, although she was seen using her
right shoulder to close the trunk of her vehicle or do minimal lifting, these functions did not last
longer than seconds. He explained that his review of the videotape demonstrated that any
prolonged carrying or lifting was not done with the right shoulder, but with the left. Dr. Shama
reported that appellant did not violate any reasonable medical restrictions by the momentary use
of her right shoulder. He opined that she was not able to perform any prolonged duties using her
right hand and shoulders. Dr. Shama stated that appellant’s pain associated with her neck was
radicular in nature and transferred pain to her right shoulder.
Appellant submitted a May 22, 2014 letter from the employing establishment providing
information and the proper forms on how to file a complaint for discrimination with the Equal
Employment Opportunity Commission.
In a June 15, 2014 statement, Samuel L. Lovett, appellant’s then representative, requested
that appellant’s OWCP benefits be restored. He reported that, although she had been removed
5

from her employment, there was no evidence that she attempted to defraud the employing
establishment or violated any postal regulations, rules, policy, or restriction violation.
Mr. Lovett stated that the surveillance video by OIG did not show any workplace or restriction
violations by appellant. He contended that OWCP and OIG violated her due process when they
made a decision in her workers’ compensation case based on photos and videos that she did not
have an opportunity to discredit or explain. Mr. Lovett alleged that, even if appellant was
removed from employment “for cause,” it should have no effect on her OWCP compensation
benefits.
In a June 24, 2014 report, Dr. Shama stated that appellant was examined for follow up of
her October 1, 2012 employment injury. He noted her complaints of right shoulder, right arm,
and neck pain. Upon examination, Dr. Shama observed limited range of motion and provided
range of motion findings for the right shoulder and cervical spine. He reported that appellant
continued to experience pain in movement and sometimes during and after physical therapy.
Paravertebral muscle spasms of the cervical spine were moderate. Dr. Shama related that an
MRI scan of the cervical spine revealed degenerative spine with central canal stenosis. He
reported that appellant’s diagnosis remained the same.
In an August 19, 2014 report, Dr. Shama conducted a follow-up examination of
appellant’s cervical spine. He noted the positive MRI scan findings for degenerative spine and
provided range of motion findings. Dr. Shama stated that he was dealing with a cervical spine
with central canal stenosis as last seen on the latest MRI scan. He reported that appellant showed
improvement with physical therapy.
In a decision dated September 5, 2014, OWCP denied modification of the termination
decision.
On September 16, 2014 appellant again requested reconsideration. She stated that her
claim was closed because of a misrepresentation of her medical condition in a surveillance tape
by the OIG. Appellant pointed out that both Drs. Traub and Shama had reviewed the
surveillance video, evaluated her, and determined that she still had residuals of her employmentrelated injury. She alleged that her case should be reopened or at least sent to a referee opinion
due to a conflict in medical reports. Appellant noted that she was submitting new medical
evidence to address the issue of causal relationship.
In a September 16, 2014 report, Dr. Shama stated that he was responding to the
September 5, 2014 denial decision. He noted that appellant had worked as a distribution clerk
for the employing establishment since 1993 and described her work duties. Dr. Shama related
that on October 1, 2012 she sustained a work-related injury that was accepted for cervical disc
displacement and right shoulder sprain. He reported that appellant’s compensation was
terminated after a second opinion examiner, who reviewed a surveillance video of her by the
OIG, concluded that her injuries had resolved.
Dr. Shama stated that he treated appellant and ordered an MRI scan, which confirmed his
objective medical findings upon examination that she continued to have residuals as a result of
her on-the-job injury. He explained that she worked as a distribution clerk whose duties
consisted of lifting, bending, stooping, carrying, pushing, and pulling. Dr. Shama reported that
as a result appellant was required to use her shoulders when she distributed mail in a repetitive
6

nature. He stated that she was required to perform the lifting, carrying, pushing, pulling, and
sorting duties on a daily basis. Dr. Shama opined that appellant’s work aggravated the injury to
her neck and shoulder. He concluded that she continued to have residuals of her October 1, 2012
employment injury and was not able to perform the repetitive work with her shoulder.
Dr. Shama explained that there were positive objective findings from the May 1, 2014 MRI scan
and these were confirmed during his examination, which demonstrated that appellant was unable
to perform repetitive distribution of mail. He recommended that she see an orthopedic surgeon
to determine whether surgical intervention was needed.
By decision dated October 10, 2014, OWCP denied modification of the termination
decision.
On November 3, 2014 appellant again requested reconsideration. She alleged that
OWCP had not met its burden of proof to terminate her claim because Dr. Doman’s second
opinion report clearly showed that his opinion was entirely influenced by the OIG surveillance
video. Appellant also noted that although Dr. Traub reported her degenerative changes he also
concluded that her injury at work aggravated her preexisting condition and was thus
compensable. She also questioned why OWCP decided to place the special weight of medical
opinion on the physician to whom she had the least exposure as opposed to Drs. Traub and
Shama who treated her repeatedly.
Appellant resubmitted Dr. Traub’s March 12, 2013 medical report and May 1, 2014 MRI
scan reports.
In an October 27, 2014 report, Dr. Shama stated that he was responding to the
October 10, 2014 denial decision. He again reviewed appellant’s employment duties and
provided an accurate history of the October 1, 2012 employment injury. Dr. Shama noted that
his claim had been accepted for cervical disc displacement and right shoulder sprain. He also
related that OWCP’s second opinion physician decided that appellant’s injuries had resolved
based on a surveillance video by the OIG.
In a decision dated December 3, 2014, OWCP denied modification of its October 10,
2014 denial decision.
LEGAL PRECEDENT -- ISSUE 1
Pursuant to FECA, once OWCP accepts a claim and pays compensation, it has the burden
of justifying termination or modification of an employee’s benefits.4 OWCP may not terminate
compensation without establishing that the disability had ceased or that it was no longer related
to the employment.5 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6 The right to
medical benefits for an accepted condition is not limited to the period of entitlement for
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor,
37 ECAB 541 (1986).
6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

disability compensation.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.8
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s traumatic injury claim for displacement of cervical
intervertebral disc without myelopathy and right shoulder sprain as a result of an October 1, 2012
employment injury. Appellant stopped work and received wage-loss disability compensation
and medical benefits.
Appellant was initially treated by Drs. Akintoye and Traub who noted that prior to her
October 1, 2012 employment injury she suffered from a preexisting degenerative cervical
condition, as confirmed by a November 5, 2012 MRI scan. In a March 12, 2012 report,
Dr. Traub examined her for a follow up of an October 2012 work injury. He observed swelling
and muscle spasm in appellant’s neck and reported that she had a herniated disc at C5-6 with
some degenerative changes, as shown by an MRI scan. Dr. Traub explained that her
degenerative changes and the herniated disc most likely preceded her injury at work. He opined
that appellant’s work injury aggravated the preexisting conditions. In an August 17, 2013 report,
Dr. Traub authorized her to return to light duty with restrictions of no repetitive overhead motion
and no lifting greater than 15 pounds.
On April 25, 2013 OWCP referred appellant to Dr. Doman for a second opinion
regarding the status of her accepted conditions. In a May 29, 2013 report, Dr. Doman reviewed
her history, including the SOAF and the surveillance video tape, and described the October 1,
2012 employment injury. He conducted an examination and noted no evidence of swelling of
appellant’s neck or shoulder. Dr. Doman also reported that deep tendon reflexes were normal.
He observed full range of motion of both shoulders with no evidence of rotator cuff weakness or
shoulder instability. Dr. Doman stated that review of the OIG surveillance video revealed that
appellant had no difficulty with activities of a broad nature. He opined that her work-related
cervical and right shoulder conditions had resolved and were no longer active. Dr. Doman stated
that appellant was not currently disabled from employment due to the work injury and was
capable of performing the duties of a processing mail clerk. Accordingly, OWCP terminated her
wage-loss compensation and medical benefits effective September 23, 2013.
The Board has held that the weight of the medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of the
physician’s knowledge of the facts of the case, the medical history provided the care of analysis
manifested and the medical rationale expressed in support of stated conclusions.9 In this case,
Dr. Doman discussed the history of injury and explained that there were no objective findings to
establish that appellant had any continuing employment-related residuals or disability causally
related to her October 1, 2012 employment injury. The Board finds that his opinion is detailed,
7

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
8

A.P., id; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

9

See K.W., 59 ECAB 271 (2007); Ann C. Leanza, 48 ECAB 115 (1996).

8

well rationalized, and based upon a complete and accurate history and thorough clinical
examination. Accordingly, the Board finds that OWCP properly accorded the weight of the
medical evidence to Dr. Doman who found that appellant no longer had any residuals or
disability from her accepted cervical and right shoulder conditions.
On appeal, appellant alleges that she was not shown the OIG surveillance video before it
was shown to her physicians and that Dr. Doman did not conduct an examination of her, but
made his recommendations based solely on the OIG surveillance video. She also alleges that
OWCP did not allow her to view the video before it was shown to her physicians. The Board
notes that appellant would have been aware of the video on or around June 17, 2013 when
OWCP forwarded a copy of Dr. Doman’s May 29, 2013 report (which discussed the video) to
appellant’s treating physician, Dr. Traub, prior to the termination. Further, on July 2, 2013
appellant submitted a copy of Dr. Doman’s report to OWCP in support of her CA-7 form claims
for disability prior to the September 23, 2013 termination decision. She did not request a copy of
the surveillance video. Appellant later obtained counsel and he requested a copy of the video on
February 10, 2014. A copy was provided to counsel on March 11, 2014. OWCP has the
responsibility to make the claimant aware of videotape evidence it has provided to a medical
expert. It properly did so here by providing a copy of Dr. Doman’s May 29, 2013 report to
appellant’s treating physician. The evidence reflects that appellant obtained a copy of that report
from her treating physician because she included a copy of his May 29, 2013 report (which
discussed the surveillance video evidence) in her June 24, 2013 submission to OWCP. If she
requests a copy of the videotape, one should be made available and the employee given a
reasonable opportunity to offer any comment or explanation regarding the accuracy of the
recording.10 In this case, appellant did not request a copy of the surveillance video until after the
termination. Once she requested the video, it was provided to her. The Board finds that OWCP
properly handled the video evidence.
The Board thus finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits on September 23, 2013.
LEGAL PRECEDENT -- ISSUE 2
After termination of compensation benefits clearly warranted on the basis of the
evidence, the burden for reinstating compensation shifts to the claimant. To prevail, the claimant
must establish by the weight of the reliable, probative, and substantial evidence that he or she
had an employment-related disability, which continued after the termination of compensation
benefits.
ANALYSIS -- ISSUE 2
The Board further finds that appellant has not established any continuing residuals or
disability, after September 23, 2013, causally related to the October 1, 2012 employment injury.
Following OWCP’s termination decision, she submitted various reports by Dr. Shama dated
March 24 to October 27, 2014, in which he described her work duties at the employing
establishment and the October 1, 2012 injury. Dr. Shama noted that he treated appellant for
10

J.M., 58 ECAB 478, 486 (2007).

9

continued complaints of pain in the right shoulder, neck, and right arm. Upon examination, he
observed tenderness of her right shoulder over the bicipital groove and pain with movement.
Abduction was 120 degrees. Dr. Shama diagnosed cervical strain, shoulder strain, and
displacement of cervical intervertebral disc. He opined that appellant required further treatment
because her job was aggravating her pain. Dr. Shama reported that he reviewed the OIG
surveillance tape and explained that the activities identified on the tape were not equivalent to an
eight-hour shift at work and the continual use of her extremities consistent with work. In
subsequent reports he continued to provide clinical examination findings of limited range of
motion of the right shoulder and cervical spine. In an October 1, 2012 report, Dr. Shama
described appellant’s repetitive duties as a distribution clerk and opined that the work aggravated
the injury to her neck and shoulder. He noted that positive objective findings from the May 1,
2014 MRI scan and his examination demonstrated that she was unable to perform repetitive
distribution of mail. Dr. Shama concluded that appellant continued to have residuals of her
October 1, 2012 employment injury and was not able to perform the repetitive work with her
shoulder.
The Board notes that although Dr. Shama attributed appellant’s inability to work to her
shoulder and cervical conditions, he failed to explain based on medical rationale how she was
unable to work as a result of her October 1, 2012 employment injury. More specifically,
Dr. Shama did not address whether her current complaints were related to her accepted
employment injury or her degenerative cervical condition.11 He fails to adequately explain,
based on medical rationale, how appellant’s preexisting condition continued to be aggravated as
a result of the October 1, 2012 employment incident. Rather, Dr. Shama attributes it to the
repetitive duties of her job. The Board has found that medical evidence that states a conclusion,
but does not offer any rationalized medical explanation is of limited probative value.12 Appellant
contends that Dr. Shama’s medical reports establish that she continued to suffer residuals from
her initial injury and create a medical conflict with Dr. Dorman’s opinion. As noted above,
however, Dr. Shama’s reports lacked sufficient probative value to establish that appellant’s
current conditions were causally related to the specific October 1, 2012 employment injury or to
create a conflict in medical opinion.13
OWCP also received further diagnostic studies following the termination of
compensation, including May 1, 2014 MRI scan studies of appellant’s right shoulder and
cervical spine. The May 1, 2014 MRI scans revealed a normal right shoulder and multilevel
degenerative changes of the cervical spine. However, these studies provided no opinion
regarding appellant’s disability status.
The Board finds that appellant has not submitted sufficient medical evidence to establish
that she continues to suffer residuals of her accepted October 1, 2012 cervical and right shoulder
injuries.
Appellant has not established that she had any continuing disability after
September 23, 2013.
11

See Federal (FECA) Procedure Manual, Parts 2 -- Claims, Causal Relationship, Chapter 2.805.3(e)
(January 2013).
12

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

13

See T.C., Docket No. 12-444 (issued August 1, 2012); see also B.P., Docket No. 08-1457 (issued February 2,
2009); Gloria J. Godfrey, 52 ECAB 486 (2001).

10

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to justify termination of appellant’s
wage-loss compensation and medical benefits effective September 23, 2013 and she has not
established her entitlement to continuing disability benefits.
ORDER
IT IS HEREBY ORDERED THAT the December 3, October 14, and September 5,
2014 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 28, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

